     Case 1-19-44751-cec             Doc 41-2       Filed 10/16/19   Entered 10/16/19 09:41:43




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In re                                                            Case No.: 19-44751-CEC

1934 BEDFORD LLC,                                                Proceedings for
                                                                 Reorganization under
                                             Debtor.             Chapter 11
---------------------------------------------------------X

                         ORDER GRANTING THE DEBTOR’S MOTION
                               TO RETAIN IMSPEIGEL LLC
                             AS ACCOUNTANTS THE DEBTOR

Upon the motion of the above-named Debtor and Debtor in possession, (sometimes referred to as

the "Debtor”) (the "Motion"), the declaration of Ira Spiegel, dated October 11, 2019,

"no-objection" of the Office of the United States Trustee; and it appearing that the employment

of the firm of IMSPIEGEL, LLC ("IMSPIEGEL”), as accountants for the Debtor is in the best

interests of the Debtor and Debtor’s estate; and it appearing that no further notice is required, and

no adverse interest being represented; and sufficient cause appearing therefor, it is

ORDERED, that, the Debtor be and hereby are authorized to employ IMSPIEGEL as its

accountants in this case, to render the services stated in the accompanying Motion; and it is

further is further

ORDERED, that the compensation and reimbursement of expenses to be paid to IMSPIEGEL

shall be upon application to the Court, pursuant to 11 U.S.C. § 330 and 331; and it is further

ORDERED, that prior to any increase in hourly rates charged to the Debtor, IMSPIEGEL shall

file a supplemental affidavit with the Court and give ten business days’ notice to the Debtor, the

United States Trustee and any official creditors’ committee, if applicable, which supplemental

affidavit shall explain the basis for the requested rate increases in accordance with section
    Case 1-19-44751-cec        Doc 41-2     Filed 10/16/19    Entered 10/16/19 09:41:43




330(a)(3)(F) of the Bankruptcy Code and indicate whether the client has received notice of and

approved the proposed rate increase.

Dated: New York, New York
       October    , 2019

                                            ________________________________________
                                                  United States Chief Bankruptcy Judge


Dated: New York, New York
       October , 2019

No Objection

Office of the United States
Trustee Region 2

By:_________________
      Trial Attorney
